Title: From James Madison to James Monroe, 7 November 1800
From: Madison, James
To: Monroe, James


Dear Sir
Novr. 7th. 1800
I recd: a letter by the last mail from Mr. Yard, in which he tells me he has shipped 22 or 23 dozen of wine for me, and speaks of the like quantity for you. I presume he has Shipped that also, and has given you notice of it. He wishes the delay to be ascribed to his anxiety to prevent a premature consumption of so choice a deposit, which he says in two or 3 years will not be exceeded by any wine in the universe. He writes in a very friendly strain & with his usual pleasantry, and seems to regret & complain that his tardiness has put you out of humour with him; promising himself however, that the quality of the article he sends will be an advocate that will restore him to the good graces of us both. As you see Dr. Foushee every day, let me beg the favor of you to mention to him, that I learn from Mrs. Payne he has in his hands a remittance for her from Mr. Beckley that Mrs. Payne has authorized me to receive it, and that I wish him to keep it till I see him or he hears from me. Mrs. M. offers her sincerest affection to Mrs. Monroe & Miss Eliza. You will all accept the assurances with which I remain Yours
Js. Madison Jr.
The brother of Rd. McGee lately gave me hopes that he wd be able to repair to his post on your farm as early as the middle of Decr.
